Citation Nr: 0531725	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-36 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a laceration of the left forearm with scar and impairment 
of the left radial and ulnar nerves (minor).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1981 to January 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO confirmed and continued a 40 
percent disability evaluation for residuals of a laceration 
of the left forearm with scar and impairment of the left 
radial and ulnar nerves (minor).

The veteran presented testimony at a personal hearing in 
August 2004 before the undersigned Acting Veterans Law Judge.  
A copy of the hearing transcript was placed in the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  In 
reviewing the June 21, 2002 VCAA notice provided to the 
veteran, the Board observes that the notice erroneously 
discussed the evidence required to support a claim for 
service connection rather than one seeking an increased 
disability evaluation.  Accordingly, on remand, VCAA 
notification on a claim seeking an increased disability 
evaluation should be provided to the appellant.

VA's duty to assist a claimant includes obtaining medical 
records and providing a medical examination or obtaining a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).  

A December 2003 letter from the Office of Personnel 
Management to the veteran indicates that disability 
retirement had been approved; however, annuity payments could 
not begin until application was made for disability benefits 
from the Social Security Administration (SSA).  If the 
veteran has applied for SSA disability benefits and a 
decision has been made on his claim, the notice of allowance 
or disallowance and the medical records on which the decision 
was made should be secured.  Baker v. West, 11 Vet. App. 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The veteran was afforded a VA examination for peripheral 
nerves in August 2002.  He testified at his hearing in August 
2004 that he now only had 15 percent use of his hand and, 
essentially, had loss of use of his left hand due to his 
service-connected disability.  He acknowledged that he had 
suffered an on-the-job injury in December 2000 which involved 
his left arm.  The Board concludes that a medical examination 
with emphasis upon the limitation of activity imposed by the 
service-connected disabling condition to update the medical 
evidence of record is necessary prior to appellate review.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Provide all notification and 
development actions required by the 
provisions of the VCAA to the appellant 
for a claim seeking an increased 
disability evaluation.  

2.  Request that the veteran provide 
information regarding whether he has applied 
for SSA disability benefits and, if so, the 
decision made by the SSA.  Based on this 
information, secure the medical records from 
the SSA on which the decision was based.

3.  The veteran should be scheduled for 
examination by an appropriate specialist to 
obtain information regarding the nature and 
severity of the service-connected residuals of 
a laceration of the left forearm with scar and 
impairment of the left radial and ulnar nerves 
(minor).  The claims folder must be made 
available to the examiner.  Service medical 
records show that the veteran sustained a 
laceration to the posterolateral aspect of the 
left forearm in July 1982 resulting in 
multiple tendon lacerations and injury to 
nerves of the forearm.  He suffered injury to 
extensor tendons, small and ring fingers, 
partial left radial nerve laceration, 
decreased range of motion of the left wrist, 
and decreased range of motion of the left 
little and ring fingers.  The examiner should 
separately address the current symptoms due to 
impairment of the radial nerve, impairment of 
the ulnar nerve and tendon lacerations.  

The examiner should offer an opinion as to (1) 
whether the veteran's complaints are 
consistent with the objective clinical 
findings of his service-connected disability 
of the left forearm; (2) whether the veteran's 
service-connected impairment has resulted in 
complete paralysis of the left radial nerve 
and/or complete paralysis of the left ulnar 
nerve, (see 38 C.F.R. § 4.124a, Diagnostic 
Codes 8514 and 8516; (3) whether the service-
connected disability of his left forearm has 
resulted in loss of use of his left hand (see 
38 C.F.R. § 4.63); and (4) whether the 
veteran's service-connected left forearm 
disability limits his ability to work, and 
affects his ability to obtain and maintain 
substantially gainful employment.  A rationale 
should be provided for all opinions offered. 

4.  In addition, the veteran should be 
provided an examination to obtain information 
regarding the nature and severity of the 
residual scars, one on the posterolateral 
aspect of the left forearm and a transverse 
surgical scar on the dorsum of the left wrist.  
The claims folder must be made available to 
the examiner.

5.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, readjudicate the appellant's claim 
with consideration of any additional evidence 
added to the record subsequent to the December 
2003 supplemental statement of the case.  If 
the benefits sought on appeal remain denied, 
the appellant and his representative should be 
provided a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

